DETAILED ACTION
This action is response to communication:  response to election filed on 10/13/2021.
Claims 1-22 are currently pending in this application.  Applicants have elected Group I (claims 1-17) without traverse. 
The IDS filed on 05/06/2020, 09/16/2020, and 04/13/2021 have been accepted.  

Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 10/13/2021 is acknowledged.
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
As per claim 15, the term "high-quality" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Withrow US Patent Application Publication 2019/0228174 (Withrow 1).


	Although Withrow 1 teaches identifying a matching digital fingerprint and granting access to an associated digital record thereafter, Withrow 1 does not explicitly teach identifying “a matching ADF” and granting access to that “ADF”.  This would have been obvious to one of ordinary skill in the art though, if not inherent.  As seen in paragraph 18, 19, and 53, a digital fingerprint is stored in a key object record or a repository record.  As seen in paragraph 53, these records may store digital fingerprints or other types of information in the same record or linked records.  As Withrow’s record is a file/folder comprising a digital fingerprint and or files/information, and a successful authentication gives access to the digital information and linked digital information (paragraph 86), it would have been obvious, if not inherent, that the file/folder holding such information would be matched.  Matching the folder instead of the information would have been obvious as Withrow 1 teaches that relevant information are all linked (paragraph 53).
	As per claim 2, Withrow 1 teaches wherein the first action includes: providing a means for the second party to access the ADF, wherein the second party access to the ADF is limited to dealing with the interest transferred to the second apty as reflected in the ledger (paragraph 96 
	As per claim 3, WIthrow 1 teaches storing a key object digital fingerprint fingerprint in the ADF; associating the stored key object digital finterprint to the second party interest; and wherein the means for the second party to access the ADF comprises authenticating the second aprty or her transferee by matching a tendered digital fingerprint to the stored key object digital fingerprint within a selected threshold level of confidence (see paragraph 19; also see confidence scores for matching in paragraph 86).
	As per claim 4, Withrow 1 teaches wherein the interest represented by the token stored in the ledger is at least one of a set of interests comprising (a) full or partial ownership of the physical object, (b) partial or full ownership of a security interest in the physical object, and (ci a limited right to use the physical object (paragraph 78 and throughout with different types of ownership; also see paragraph 96-100 with security interests and different rights to use object).

As per claim 10, Withrow 1 teaches authenticating a user to grant access to a digital counterpart of a physical object (Withrow 1 paragraph 85 with authenticating user via username/password, which may allow reduce rights to digital pedigree; see pedigree in paragraphs 19 and 20 with a digital companion as part of a component of pedigree; see also paragraph 37 wherein pedigree may include digital fingerprint), wherein the digital counterpart comprises an ADF that is stored in a secure database (see paragraph 85 with pedigree; see also paragraphs 19, 20, and 37); and authenticating the user includes matching a target digital 
As per claim 11, it would have been obvious over WIthrow 1 wherein the predertimeind action comprises triggering an application to carry out contracted terms based on pre-define triggers (Withrow 1 paragraph 99 teaches carrying out contracted terms; see also paragraph 100 with predetermined actions based on terms such as time).  Although Withrow does not explicitly teach utilizing an application to carry out the terms based on predefined triggers, this would have been obvious, if not inherent over WIthrow.  As seen in the passages above, it is implied that actions automatically take place based on certain triggers.  FOr example, in paragraph 100, access rights may be revoked based on a period of time. Such an example implies this is automatic, and even if it is not, it would have been obvious to one of ordinary skill in the art to program an application to perform actions automatically.  One of ordinary skill in the art would have been motivated to perform such additions to provide more efficiency by automating actions via software.  
As per claim 12, it would have obvious over WIthrow 1 wherein the predetermined action comprises querying the ADF to identify an entity and transmitting a message to the identified entity, the message based on the update to the ledger.  Withrow 1 already teaches Identifying entities and transmitting messages (paragraph 89 with pushing alerts to relevant parties in the data that are related to the digital fingerprints; see also paragraph 88 querying 
As per claim 15, Withrow 1 teaches storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: high-quality digital photographs of the physical object and a ledger of current and past owners of the physical object (paragraph 74 with pedigree data with chain of ownership; also see paragraph 37).
As per claim 16, Withrow 1 teaches storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: a certificate of origin of physical object, a certificate issued by the most recent professional authenticator, what is known about the physical object’s provenance and its subsequent history, and a digital media file associated with the physical object (paragraph 70 with certificate of authenticity/origin; paragraph 74 with provenance/history; see also paragraph 92)
As per claim 17, Withrow 1 teaches including storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: tokens that represet fractional ownership, a ledger of current and past owners of the object, a ledger of 

Claims 5-9, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious over Withrow 1 as applied above, in view of Withrow et al. US Patent Application Publication 2017/0243231 (Withrow 2).

	As per claim 5, Withrow teaches receiving input data that idenfies an event associated with the physical object and transmitting a message to an entity identified in the ADF as a holder of one or more of the updated tokens  (paragraph 89 with identifying updates to information and transmitting alerts to relevant parties; also see paragraph 59 with identifying a transaction ad updating the information).  
	However, WIthrow 1 does not explicitly teach analyzing the ADF based on the occurrence of the event.  However, analyzing a record based on an occurrence of an event is well known in the art.  For example, see Withrow 2 (paragraph 54 with comparing an event to record to determine expected locations).  Further, Withrow 2 teaches updating zero or more tokens in the ADF based on the analysis (paragraphs 51-54 wherein data may be recorded based on factors such as destination/travel) and transmitting to an entity idenfified in the ADF as a older of one or more of the updated tokens (paragraph 54 wherein data put in report and reported to associated user).

	As per claim 6, it would have been obvious over the Withrow combination wherein the first action comprises: programmatically applying occurrence of the event to the terms of an applicable agreement to obtain a result, executing a second action responsive to the result in accordance with the agreement; and transmitting a message notifying a party to the agreement to the second action (Withrow 1 paragraph 59 with updating information after transactions/events; see also WIthrow 1 paragraph 89 with updating data, and alerting users of updated data; multiple examples seen in Withrow 1, such as paragraph 99, with changing of status multiple times based on transaction and ownership information; see paragraph 100 with change of rights based on change of agreements; also see throughout Withrow 2 with continually tracking events/transaction, updating information, and allowing transactions accordingly).
	As per claim 7, it would have been obvious over the Withrow combination wherein the second action comprises effecting a change of rights in the physical object by upating the ADF linked to the physical object (Withrow 1 paragraph 99 with updating ownership multiple times and terms; also see paragraph 100 with multiple change of rights).
	As per claim 8, it would have been obvious over the Withrow combination wherein updating the ADF includes programmatically generating new or revised tokens in the ADF to 
	As per claim 9, it would have been obvious over the Withrow combination wherein the change of rights is one of a release of a security interest in the physical object or a change of a security interest to an ownership interest (paragraph 42 of Withrow 1 with change/transfer of ownership; see also paragraphs 97-100).
	As per claim 13, the Withrow combination teaches wherein the agreement is one of a set of agreemetns that affects an interest in the physical object including: a hypothetcation agreement, a loan agreement, a sale agreement, an agreement to partition or divide the physical object, an agreement in lieu of foreclosure, a tax lien, a will, a securitization agreement, a brokerage or agency agreement (Withrow 1 paragraph 98). 
	As per claim 14, the Withrow combination teaches wherein the agreement is one of a set of agreements that affects an interest in the physical object including: fractional hypothecation, fractional monetization, and fractional ownership (paragraph 78 with partial/percentage ownership etc.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495